
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.3


    May 2001


EMPLOYMENT AGREEMENT


    THIS EMPLOYMENT AGREEMENT is made effective as of May 31, 2001, by and
between Ross Stores, Inc. (the "Company") and Michael Balmuth (the "Executive").
The Executive is presently employed by the Company as its Vice Chairman of the
Board of Directors of the Company (the "Board") and Chief Executive Officer, and
it is now the intention for the Company and the Executive to enter into a
written employment agreement. Accordingly, the Company and the Executive hereby
agree as follows:

    1.  Term.  The employment of the Executive by the Company will continue as
of the date hereof and end on January 29, 2005, unless extended or terminated in
accordance with this Agreement, including the extensions contemplated both in
paragraphs 1 and 4(b). During August 2003, and during August every other year
thereafter (every two years) for so long as the Executive is employed by the
Company, upon the written request of the Executive, the Board shall consider
extending the Executive's employment with the Company. Such request must be
delivered to the Chairman of the Compensation Committee no later than the
July 31st which precedes the August in which the requested extension will be
considered. The Board shall advise the Executive, in writing, on or before the
September 1st following its consideration of the Executive's written request,
whether it approves of such extension. The failure of the Board to provide such
written advice shall constitute approval of the Executive's request for the
extension. If the Executive's request for an extension is approved, this
Agreement shall be extended two additional years.

    2.  Position and Duties.  The Executive shall continue to serve as the Vice
Chairman of the Board and Chief Executive Officer of the Company with overall
responsibility for its corporate policy making, organization and operation, and
accomplishment of its plans and objectives. The Executive shall report directly
to the Board. During the term of his employment, the Executive may engage in
outside activities provided those activities do not conflict with his duties and
responsibilities hereunder, and provided further that the Executive gives
written notice to the Board of any significant outside business activity in
which he plans to become involved, whether or not such activity is pursued for
profit. It is intended that the Executive shall be elected Chairman of the Board
(in addition to his continuing to serve as Chief Executive Officer of the
Company) when the current Chairman vacates that office. The failure to so elect
the Executive Chairman of the Board shall constitute Good Reason for the
purposes of paragraph 7(e) hereof.

    3.  Place of Performance.  The Executive shall be employed at the Company's
New York buying office, except for required travel on the Company's business to
an extent substantially consistent with present business travel obligations.

    4.  Compensation and Related Matters.  

    (a)  Salary.  During his employment, the Company shall pay the Executive a
salary of not less than $848,000 per annum. This salary shall be payable in
equal installments in accordance with the Company's normal payroll practices
applicable to senior officers. Subject to the first sentence of this paragraph,
the Executive's salary may be adjusted from time to time by the Board in
accordance with normal business practices of the Company.

    (b)  Change of Control.  In the event of a Change of Control (as defined in
paragraph 7(f) hereof), (i) the Executive shall immediately become vested in any
shares of restricted stock granted to the Executive by the Company which had not
vested prior to the Change of Control in accordance with the terms of the
applicable stock grant agreements and (ii) the Company shall pay to the
Executive as additional salary an amount equal to $1,500,000 per

1

--------------------------------------------------------------------------------

year during the period commencing on the effective date of the Change of Control
and expiring two years thereafter (the "Remaining Term"), which shall be payable
in equal installments during the then Remaining Term in accordance with the
Company's normal payroll policies applicable for senior officers.
Notwithstanding paragraph 1 hereof to the contrary, the Executive's term of
employment under this Agreement shall continue until the later of (a) the
expiration of the Remaining Term and (b) the expiration of any extension
pursuant to Section 1.

    (c)  Bonus.  During his employment, the Company shall continue to pay the
Executive an annual bonus in accordance with the terms of the existing bonus
incentive plan that covers the Executive (or any replacement plan of
substantially equivalent or greater value that may subsequently be established
and in effect at the time for such action).

    (d)  Expenses.  During his employment, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by him in
performing services hereunder, including all reasonable expenses of travel and
living while away from home, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company

    (e)  Other Benefits.  The Executive shall be entitled to continue to
participate in all of the Company's employee benefit plans and arrangements in
effect on the date hereof in which the Executive now participates (including
without limitation each pension and retirement plan and arrangement,
supplemental pension and retirement plan, deferred compensation plan, short-term
and long-term incentive plan, stock option plan, life insurance and
health-and-accident plan and arrangement, medical insurance plan, physical
examination program, dental care plan, accidental death and disability plan,
survivor income plan, relocation plan, financial, tax and legal counseling
programs, and vacation plan). In addition, the Company shall continue to provide
Executive with the matching of Executive's 401(k) and supplemental 401(k)
contributions (the "Matching Contributions"). The Company shall not make any
changes in such plans or arrangements which would adversely affect the
Executive's rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all senior executives of the Company and does not result
in a proportionately greater reduction in the rights or benefits of the
Executive as compared with any other senior executive of the Company. The
Executive shall be entitled to participate in, or receive benefits under, any
employee benefit plan or arrangement made available by the Company in the future
to its executives and key management employees, subject to, and on a basis
consistent with, the terms, conditions and overall administration of such plans
and arrangements. Except as otherwise specifically provided herein, nothing paid
to the Executive under any plan or arrangement presently in effect or made
available in the future shall be in lieu of the salary or bonus payable under
subparagraphs (a), (b) and (c).

    (f)  Vacations.  The Executive shall be entitled to the number of vacation
days in each calendar year, and to compensation in respect of earned but unused
vacation days, determined in accordance with the Company's vacation plan. The
Executive shall also be entitled to all paid holidays given by the Company to
its executives. Unused vacation days shall not be forfeited once they have been
earned and, if still unused at the time of the Executive's termination of
employment with the Company, shall be promptly paid to the Executive at their
then-current value, based on the Executive's rate of pay at the time of his
termination of employment.

    (g)  Services Furnished.  The Company shall furnish the Executive with
office space and such services as are suitable to the Executive's position and
adequate for the performance of his duties during the term of this Agreement and
for a period of six months following the date of any termination, except for
termination as described in paragraphs 7(a) [Death], 7(c) [Cause], or
7(h) [Non-Renewal]. Upon mutual agreement between the Company and the Executive,
the office

2

--------------------------------------------------------------------------------

space furnished during the six-month period following termination may be at a
location other than the Company's New York buying office.

    (h)  Excise Tax Gross-Up.  If the Executive becomes entitled to one or more
payments (with a "payment" including the vesting of restricted stock, a stock
option, or other non-cash benefit or property, including those benefits
described in paragraph 4(i) below), whether pursuant to the terms of this
Agreement or any other plan or agreement with the Company or any affiliated
company (collectively, "Change of Control Payments"), which are or become
subject to the tax ("Excise Tax") imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the "Code"), the Company shall pay to the
Executive at the time specified below such amount (the "Gross-up Payment") as
may be necessary to place the Executive in the same after-tax position as if no
portion of the Change of Control Payments and any amounts paid to the Executive
pursuant to this paragraph 4(h) had been subject to the Excise Tax. The Gross-up
Payment shall include, without limitation, reimbursement for any penalties and
interest that may accrue in respect of such Excise Tax. For purposes of
determining the amount of the Gross-up Payment, the Executive shall be deemed:
(A) to pay federal income taxes at the highest marginal rate of federal income
taxation for the year in which the Gross-up Payment is to be made; and (B) to
pay any applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes if paid in such year. If the Excise Tax
is subsequently determined to be less than the amount taken into account
hereunder at the time the Gross-up Payment is made, the Executive shall repay to
the Company at the time that the amount of such reduction in Excise Tax is
finally determined (but, if previously paid to the taxing authorities, not prior
to the time the amount of such reduction is refunded to the Executive or
otherwise realized as a benefit b the Executive) the portion of the Gross-up
Payment that would not have been paid if such Excise Tax had been used in
initially calculating the Gross-up Payment, plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time the Gross-up Payment is made, the Company shall make an
additional Gross-up Payment in respect of such excess (plus any interest and
penalties payable with respect to such excess) at the time that the amount of
such excess if finally determined.

    The Gross-up Payment provided for above shall be paid on the 30th day (or
such earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Change of Control Payments
(or any portion thereof) are subject to the Excise Tax: provided, however, that
if the amount of such Gross-up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined by counsel or auditors selected by the Company
and reasonably acceptable to the Executive, of the minimum amount of such
payments. The Company shall pay to the Executive the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined. In the event that the
amount of the estimated payments exceeds the amount subsesquently determined to
have been due, such excess shall constitute a loan by the Company to the
Executive, payable on the fifth day after demand by the Company (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code). The Company
shall have the right to control all proceedings with the Internal Revenue
Service that may arise in connection with the determination and assessment of
any Excise Tax and, at its sole option, the Company may pursue or forego any and
all administrative appeals, proceedings, hearings, and conferences with any
taxing authority in respect of such Excise Tax (including any interest or
penalties thereon); provided, however, that the Company's control over any such
proceedings shall be limited to issues with respect to which a Gross-up Payment
would be payable hereunder, and the Executive shall be entitled to settle or
contest any other issue raised by the Internal Revenue Service or any other
taxing authority. The

3

--------------------------------------------------------------------------------

Executive shall cooperate with the Company in any proceedings relating to the
determination and assessment of any Excise Tax and shall not take any position
or action that would materially increase the amount of any Gross-up Payment
hereunder.

    (i)  If Executive remains employed through the term of this Agreement, he
and his spouse shall be entitled to continue, until their deaths, to participate
(at no cost to the Executive and his spouse) in the following Company employee
benefit plans and arrangements in effect on the date hereof (or other benefit
plans or arrangements providing substantially similar benefits) in which the
Executive now participates: executive medical, dental, vision and mental health
insurance; life insurance; accidental death and dismemberment insurance; travel
insurance; group excess personal liability; and the Matching Contributions. The
Company shall not make any changes in such plans or arrangements that would
adversely affect the Executive's rights or benefits thereunder, unless such
change occurs pursuant to a program applicable to all senior executives of the
Company and does not result in a proportionately greater reduction in the rights
of, or benefits to, the Executive as compared with any other senior executive of
the Company. For purposes of this paragraph, in the event of a Change of
Control, as defined in paragraph 7(f) of this Agreement, the "Company" shall
include any other entity that is a successor to the Company, whether by merger,
consolidation, liquidation, as a result of the sale, exchange or transfer of all
or substantially all of the Company's assets, or otherwise, and the provisions
of this paragraph shall continue to be binding on and shall be performed by such
successor for the benefit of the Executive and his spouse and their heirs and
successors. Further, in the event of any such change of control the "senior
executives of the Company" referred to in this paragraph shall mean the senior
executives who are members of its executive committee, or equivalent, or if
there is no such committee who hold the most senior rank in the successor
entity. Executive and his spouse will also be entitled to these lifetime
benefits should his employment terminate if:

(i)he becomes disabled, as provided in paragraph 7(b),

(ii)he is terminated Without Cause, pursuant to paragraph 7(d); or

(iii)he terminates his employment for Good Reason, as set forth in
paragraph 7(e).

    (j)  Until his death, the Executive shall be reimbursed by the Company for
any estate planning fees or expenses actually incurred by the Executive, up to a
maximum annual reimbursement of $10,000; provided, however, that such annual
limit shall be increased from time to time consistent with increases in similar
benefits provided to the then current Chief Executive Officer of the Company.

    5.  Offices.  The Executive agrees to serve, if elected or appointed
thereto, in one or more executive offices of any of the Company's subsidiaries,
provided that the Executive is indemnified for serving in any and all such
capacities on a basis no less favorable than is currently provided by the
Company's by-laws and applicable state law.

    6.  Confidential Information.  

    (a) The Executive agrees not to disclose, either while in the Company's
employ or at any time thereafter, to any person not employed by the Company, or
not engaged to render services to the Company, any confidential information
obtained while in the employ of the Company, including, without limitation, any
of the Company's inventions, processes, methods of distribution or customers or
trade secrets; provided, however, that this provision shall not preclude the
Executive from use or disclosure of information known generally to the public or
from disclosure required by law or court order.

    (b) The Executive agrees that upon leaving the Company's employ he will make
himself reasonably available to answer questions from Company officers regarding
his former duties and

4

--------------------------------------------------------------------------------

responsibilities and the knowledge he obtained in connection therewith. In
addition, he will not take with him, without the prior written consent of any
officer authorized to act in the matter by the Board, any study, memoranda,
drawing, blueprint, specification or other document of the Company, its
subsidiaries, affiliates and divisions, which is of a confidential nature
relating to the Company, its subsidiaries, affiliates and divisions.

    7.  Termination.  The Executive's employment may be terminated during the
term of this Agreement only as follows:

    (a)  Death.  The Executive's employment shall terminate upon his death.

    (b)  Disability.  If, as a result of the Executive's incapacity due to
physical or mental illness, the Executive shall have been absent from his duties
hereunder on a full-time basis for the entire period of six consecutive months,
and within thirty days after written notice of termination is given by the
Company or the Executive (which may occur before or after the end of such
six-month period), the Executive shall not have returned to the performance of
his duties hereunder on a full-time basis, the Executive's employment shall
terminate. A termination of employment pursuant to this paragraph 7(b) shall be
deemed an involuntary termination for purposes of this Agreement and/or of any
plan or practice of the Company.

    (c)  Cause.  The Company may terminate the Executive's employment for Cause.
The Company shall have "Cause" to terminate the Executive's employment if the
Executive either (i) continuously fails to substantially perform his duties
hereunder (unless such failure is a result of a disability as defined in
paragraph (b)) or (ii) intentionally engages in illegal or grossly negligent
conduct which is materially injurious to the Company monetarily or otherwise. A
termination for Cause shall not take effect unless: (1) the Executive is given
written notice by the Company of its intention to terminate him for Cause;
(2) the notice specifically identifies the particular act or acts or failure or
failures to act which are the basis for such termination; (3) the notice is
given within 90 days of the Company's learning of such act or acts or failure or
failures to act; and (4) the Executive fails to substantially cure such conduct,
to the extent such cure is possible, within 60 days after the date that such
written notice is given to him.

    (d)  Without Cause.  The Company may terminate the Executive's employment at
any time Without Cause. A termination "Without Cause" is a termination of the
Executive's employment by the Company for any reasons other than those set forth
in subsections (a) [Death], (b) [Disability] or (c) [For Cause] of this
paragraph.

    (e)  Termination by the Executive for Good Reason.  The Executive may
terminate his employment with the Company for Good Reason, which shall be deemed
to occur if he terminates his employment within six months after (i) written
notice of a failure by the Company to comply with any material provision of this
Agreement which failure has not been cured within ten days after such written
notice of noncompliance has been given by the Executive to the Company, or
(ii) a significant diminishment in the nature or scope of the authority, power,
function or duty attached to the position which the Executive currently
maintains without the express written consent of the Executive, or (iii) the
Executive is relocated more than 40 miles from the Company's New York City
office without his prior written consent, or (iv) the Executive is not elected
Chairman of the Board as provided in paragraph 2 hereof.

    (f)  Termination Following Change of Control.  The Executive may terminate
his employment with the Company within one year after a Change of Control. Such
termination will be deemed to be a termination by the Executive for Good Reason
under paragraph 7(e) and treated as such for all purposes under this Agreement.
A Change of Control shall be deemed to have occurred if: (i) any person or group
(within the meaning of Rule 13d-3 of the rules and regulations promulgated under
the Securities Exchange Act of 1934, as amended) shall acquire, in one or a

5

--------------------------------------------------------------------------------

series of transactions, whether through sale of stock or merger, ownership of
stock of the Company that possesses more than 30 percent of the total fair
market value or total voting power of the stock of the Company or any successor
to the Company; (ii) a merger in which the Company is a party after which merger
the stockholders of the Company do not retain, directly or indirectly, at least
a majority of the beneficial interest in the voting stock of the surviving
company, or (iii) the sale, exchange, or transfer of all or substantially all of
the Company's assets (other than a sale, exchange, or transfer to one or more
corporations where the stockholders of the Company before and after such sale,
exchange, or transfer, directly or indirectly, are the beneficial owners of at
least a majority of the voting stock of the corporation(s) to which the assets
were transferred).

    (g)  Voluntary Termination.  The Executive may voluntarily terminate his
employment with the Company at any time. A termination of employment by the
Executive pursuant to paragraph 7(e) [For Good Reason] shall not be deemed a
voluntary termination by the Executive for purposes of this Agreement or any
plan or practice of the Company but shall be deemed an involuntary termination.

    (h)  Non-Renewal.  If the Executive fails to request an extension of this
Agreement in accordance with paragraph 1 or if the Board fails to approve such
request and/or if a Remaining Term has expired, this Agreement shall
automatically expire at the end of its term. Such expiration shall not entitle
the Executive to any compensation or benefits except as earned by the Executive
through the date of the expiration of this Agreement and/or set forth in
paragraphs 4(i), 4(j) and 9(e). Except as otherwise provided in this
paragraph 7(h), the parties hereto shall have no further obligations to each
other thereafter except as set forth in paragraphs 6 and 13.

    8.  Notice and Effective Date of Termination.  

    (a)  Notice.  Any termination of the Executive's employment by the Company
or by the Executive during the term of this Agreement (other than as a result of
death) shall be communicated by written notice of termination to the other party
hereto. Such notice shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under that provision.

    (b)  Date of Termination.  The date of termination shall be:

(i)if the Executive's employment is terminated by his death, the date of his
death;

(ii)if the Executive's employment is terminated pursuant to
paragraph 7(b) [Disability], the date of termination shall be the 31st day
following delivery of the notice of termination;

(iii)if the Executive's employment is terminated for any other reason by either
party, the date on which a notice of termination is delivered to the other
party; and

(iv)if the Agreement expires pursuant to paragraph 7(h) [Non-Renewal], the
parties' employment relationship shall terminate on the last day of the term of
this Agreement without any notice.

    9.  Compensation and Benefits Upon Termination.  

    (a)  Disability, Without Cause or For Good Reason.  If the Executive's
employment terminates pursuant to paragraphs 7(b) [Disability], (d) [Without
Cause], or (e) [For Good Reason], the Executive shall be entitled to the
following:

    (i)  Salary.  The Company shall continue to pay the Executive his
then-current salary through the term of this Agreement as defined in paragraph 1
(including any extension pursuant to paragraphs 1 or 4(b)).

6

--------------------------------------------------------------------------------

    (ii)  Bonus.  The Company shall continue to pay the Executive an annual
bonus(es) through the term of the Agreement, as defined in paragraph 1
(including any extension pursuant to paragraphs 1 or 4(b)). Each such bonus
shall be equal to the greater of (A) the Executive's bonus during the year prior
to his termination or (B) the bonus that the Executive would have earned under
the company's bonus plan in the year that he was terminated had he remained in
its employment; provided, however, that such post-termination bonuses shall not
exceed the lesser of 100 percent of the targeted amounts for those bonuses in
the prior year and 100 percent of such targeted amounts for the then-current
year. Such bonuses shall not be paid until due under the Company's present bonus
plan.

    (iii)  Stock Options.  With respect to any stock options granted to the
Executive by the Company, the Executive shall immediately become vested in any
unvested stock options upon such termination.

    (iv)  Restricted Stock.  With respect to any restricted stock granted to the
Executive by the Company which has not become vested as of such termination, the
Executive shall immediately become vested in a pro rata portion of such unvested
stock in accordance with the terms of the applicable stock grant agreements.
Such pro rata vesting shall be based on the actual number of full months worked
in the vesting period per grant.

    (b)  For Cause.  If the Executive's employment is terminated for Cause (as
defined in paragraph 7(c), he shall receive only the post-termination
compensation and benefits described in paragraph 9(d) [Compensation and Benefits
Upon Termination—Death or Voluntary Termination].

    (c)  Change of Control.  If the executive's employment is terminated either
by the Company Without Cause (as defined in paragraph 7(d)) or by the Executive
for Good Reason (as defined in paragraph 7(e)) within one year of a Change of
Control (as defined in paragraph 7(f)), the Executive shall be entitled to the
following (in addition to any other payments or benefits provided for herein:

    (i)  Lump Sum Payment.  The Company shall pay to the Executive (or his
designee or estate), immediately upon such termination, a lump sum amount equal
to: (A) the sum of the Executive's then current salary and the greater of the
most recent bonus paid to the Executive under the Management Incentive Plan or
the target bonus for the fiscal year of the Company in which such termination
occurs; times (B) the greater of two or the number of years (including partial
years computed on a per day basis) remaining in the term of the Agreement under
paragraph 1 (as extended pursuant to paragraphs 1 and 4(b)). The Executive will
not receive the additional salary (i.e., $1,500,000 for two years) described in
paragraph 4(b) [Change of Control] as part of this lump sum payment. Rather, the
additional salary provided in paragraph 4(b) will be paid over two years in
accordance with the Company's normal payroll policies applicable to senior
officers.

    (ii)  Stock Options.  Upon such termination, the Executive shall immediately
become vested in any unvested stock options granted to the Executive by the
Company. Executive shall have two (2) years from the date of his termination to
exercise any vested options.

    (iii)  Restricted Stock.  Upon a Change of Control, the Executive shall
already have become vested in any shares of restricted stock granted to the
Executive by the Company.

    (d)  Death or Voluntary Termination.  If the Executive's employment
terminates pursuant to paragraphs 7(a) [Death] or 7(g) [Voluntary Termination],
he (or his designee or his estate) shall not be entitled to any bonus payments
which were not fully earned prior to his termination date, and he (or his
designee or his estate) shall not be entitled to any prorated bonus payment for
the year in which his employment terminates. Any stock options granted to the
Executive by the Company shall continue to vest only through the date on which
his employment terminates and

7

--------------------------------------------------------------------------------

any restricted stock that was granted to the Executive by the Company that is
unvested as of the date on which his employment terminates shall automatically
be reacquired by the Company and the Executive (or his designee or his estate)
shall have no further rights with respect to such restricted stock. The Company
shall have no further obligations to the Executive as a result of the
termination of his employment pursuant to paragraphs 7(a) or 7(g).

    (e)  Non-Renewal.  If the Agreement expires as set forth in
paragraph 7(h) [Non-Renewal], the Company shall have no further obligations to
the Executive except as set forth in paragraphs 7(h) and 13 and, except that
with respect to any restricted stock granted to the Executive by the Company
which has not become vested as of such expiration date, the Executive shall
immediately become vested in a pro rata portion of such unvested stock in
accordance with the terms of the applicable stock grant agreements.

    10.  Employment Restriction.  

    (a)  Non-compete.  The Company and the Executive acknowledge that the
Company has a special interest in and derives significant benefit from the
unique skills and experience of the Executive. In addition, the Executive will
use and have access to some of the Company's proprietary and valuable
Confidential Information during the course of the Executive's employment.
Accordingly, except as hereafter noted, during the term of the Executive's
employment with the Company and in the event that the Executive voluntarily
terminates his employment with the Company prior to January 29, 2005, the
Executive agrees that for a period of 36 months following his voluntary
termination pursuant to paragraph 7(g) [Voluntary Termination], he shall not
provide any labor, work, services or assistance to (whether as an officer,
director, employee, partner, agent, owner, independent contractor, stockholder
or otherwise) Burlington Coat Factory Warehouse Corporation, Dillard Department
Stores, Inc., Filene's Basement Corp., The Federated Stores, The May Department
Stores Company, the TJX Companies, Inc. and Value City Department Stores, Inc.,
as well as all subsidiaries, divisions and/or the surviving entity of any of the
above that do business in the retail industry in the case of a merger or
acquisition. However, this subparagraph shall not prohibit the Executive from
making any investment of 1 percent or less of the equity securities of any
publicly-traded corporation or limited partnership that is engaged in any
business of the type or character engaged in by the Company. The foregoing
restrictions shall have no force or effect in the event that: (i) the
Executive's employment with the Company is terminated either by the Company
pursuant to paragraphs 7(c) [With Cause] or 7(d) [Without Cause] or by the
Executive pursuant to paragraphs 7(e) [Termination by the Executive for Good
Reason] or 7(f) [Termination Following Change of Control]; or (ii) the Company
fails to approve or grant an extension of this Agreement in accordance with
paragraph 1 hereof.

    (b)  Non-Solicitation of Employees.  During the term of the Executive's
employment with the Company and for a period of 36 months following the
termination of that employment for any reason, the Executive shall not directly
or indirectly solicit any other employee of the Company to terminate his or her
employment with the Company.

    11.  Exercise of Stock Options Following Terminations.  If the Executive's
employment terminates pursuant to paragraphs 7(a) [Death] or (b) [Disability],
he (or his estate) may exercise his right to purchase any vested stock under the
stock options granted to him by the Company for up to one year following the
date of his termination, but not later than the termination date of such
options. In all other instances, he may exercise that right for up to three
months following the date of his termination, but not later than the termination
date of such options, except as provided in paragraph 9(c)(ii). All such
purchases must be made by the Executive in accordance with the applicable stock
option plans and agreements between the parties.

8

--------------------------------------------------------------------------------

    12.  Successors; Binding Agreement.  This Agreement and all rights of the
Executive hereunder shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts would still be payable to him hereunder, all such amounts
shall be paid in accordance with the terms of this Agreement to the Executive's
written designee or, if there be no such designee, to the Executive's estate.

    13.  Insurance and Indemnity.  The Company shall, to the extent permitted by
law, include the Executive during the term of this Agreement under any directors
and officers liability insurance policy maintained for its directors and
officers, with coverage at least as favorable to the Executive in amount and
each other material respect as the coverage of other directors and officers
cover thereby. This obligation to provide insurance and indemnify the Executive
shall survive expiration or termination of this Agreement with respect to
proceedings or threatened proceedings based on acts or omissions of the
Executive occurring during the Executive's employment with the Company or with
any affiliated company. Such obligations shall be binding upon the Company's
successors and assigns and shall inure to the benefit of the Executive's heirs
and personal representatives.

    14.  Notice.  For the purposes of this Agreement, notices, demands and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive:   Michael Balmuth     c/o Ross Stores, Inc.     1372
Broadway     New York, New York 10018
If to the Company:
 
Ross Stores, Inc.     8311 Central Avenue     Newark, California 94560    
Attention:  Corporate Secretary

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

    15.  Modification or Waiver; Entire Agreement.  No provision of this
Agreement may be modified or waived except in a document signed by the Executive
and the Chairman of the Compensation Committee of the Board or such other person
as may be designated by the Board. This Agreement, along with any stock option
or restricted stock agreements between the parties, constitute the entire
agreement between the parties regarding their employment relationship. To the
extent that this Agreement is in any way inconsistent with any prior or
contemporaneous restricted stock or stock option agreements between the parties,
this Agreement shall control. No agreements or representations, oral or
otherwise, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

    16.  Governing Law—Severability.  The validity, interpretation,
construction, performance, and enforcement of this Agreement shall be governed
by the laws of the State of New York without reference to New York's choice of
law rules. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

    17.  Mitigation Not Required.  If the Executive's employment with the
Company is terminated for any reason, the Executive shall not be obligated to
seek other employment following such termination; provided, however, that the
amount of salary and bonus to which the Executive will be entitled under
paragraph 9 hereof shall be reduced by the amount of salary and/or bonus earned
by the Executive for

9

--------------------------------------------------------------------------------

services performed for another employer during the period that the Executive is
entitled to receive continued salary or bonus payments under paragraph 9 hereof.

    18.  Withholding.  All payments required to be made by the Company hereunder
to the Executive or his estate or beneficiaries shall be subject to the
withholding of such amounts as the Company may reasonably determine it should
withhold pursuant to any applicable law. To the extent permitted, the Executive
may provide all or any part of any necessary withholding by contributing Company
stock with value, determined on the date such withholding is due, equal to the
number of shares contributed multiplied by the closing NASDAQ price on the date
preceding the date the withholding is determined.

    19.  Arbitration.  In the event of any dispute or claim relating to or
arising out of the parties' employment relationship or this Agreement
(including, but not limited to, any claims of breach of contract, wrongful
termination, or age, race, sex, disability or other discrimination), all such
disputes shall be fully, finally and exclusively resolved by binding arbitration
conducted by the American Arbitration Association in New York, New York, by an
arbitrator mutually agreed upon by the parties hereto or, in the absence of such
agreement, by an arbitrator selected in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, provided, however,
that this arbitration provision shall not apply to any disputes or claims
relating to or arising out of the misuse or misappropriation of the Company's
trade secrets or proprietary information. Notwithstanding the foregoing, if
either the Company or the Executive shall request, such arbitration shall be
conducted by a panel of three arbitrators, one selected by the Company, one
selected by the Executive, and the third selected by agreement of the first two,
or, in the absence of such agreement, in accordance with such Rules.

    20.  Attorney's Fees.  Each party shall bear its own attorney's fees and
costs incurred in any action or dispute arising out of this Agreement.

    21.  Miscellaneous.  No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that this provision shall not
preclude Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after assigning any right hereunder to
the person or persons entitled thereto. This Agreement shall be binding upon and
shall inure to the benefit of the Executive, his heirs and legal representatives
and the Company and its successors.

10

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the date and year first above written.

    ROSS STORES, INC.

By:   /s/ NORMAN A. FERBER   

--------------------------------------------------------------------------------

Norman A. Ferber
Chairman of the Board   /s/ MICHAEL BALMUTH   

--------------------------------------------------------------------------------

Michael Balmuth
Vice Chairman and
Chief Executive Officer
Date:
 
June 6, 2001

--------------------------------------------------------------------------------


 
June 5, 2001

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.3



EMPLOYMENT AGREEMENT
